DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Amplatz et al. 2007/0265656 in view of Tuseth 2019/0015568.
Noting figure 11c-11-d, Amplatz et al. methods of implanting a shunt between a Pulmonary artery and an aorta (also see [0022]).  Amplatz also discloses that the shunt may be placed by utilizing a catheter, guidewire and sheath [0070].  Amplatz states “…The guidewire may be delivered independently through the vasculature and across the targeted treatment location…”.



    PNG
    media_image1.png
    292
    214
    media_image1.png
    Greyscale


	However Amplatz et al. does not specifically state “ advancing a delivery catheter through a wall of a pulmonary artery and a wall of an aorta.
Noting figures 6A-9, Tuseth discloses a percutaneous insertion device a puncture head 19a integrally formed with a guide wire 19b and a dilator 19c and teaches that the puncture head is advanced into the aorta [0171].  


    PNG
    media_image2.png
    327
    471
    media_image2.png
    Greyscale



It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Amplatz et al. and  advance a delivery catheter through a wall of a pulmonary artery and a wall of an aorta in order to place the shunt because Amplatz et al. states in [0070 that a guidewire may be delivered independently through vasculature and across the target treatment location and would enable the creation of a safe pathway for insertion of the prosthetic device.
Regarding clam 6 Tuseth teaches that other compartments of the circulatory system an envisions including the right atrium-vena cava superior for delivery of the prosthetic device (see [0015; 0058]).




Claim(s) 11 is  rejected under 35 U.S.C. 103 as being unpatentable over Amplatz et al. 2007/0265656 in view of Tuseth 2019/0015568 and further in view of Ruiz 5,895,404.  
Amplatz et al. in view of Tuseth have been disclosed supra and deploy various medical implants to regions of the heart however they do not disclose a covered stent. Ruiz teaches  that covered stents (see figure 8c) and delivery devices may be used so that the device pierces the vessel wall of superior vena cava SVC, the intervening tissue, the wall of right pulmonary artery RPA for the placement of the stent covered graft.   It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Amplatz et al. and Tuseth and implant a prosthesis such as a stent-graft in order to seal against leakage into intervening tissues.


Allowable Subject Matter

4.	Claims 3-5, 7-10, 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

5.	Claim 14 is allowed.



Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-
4751. The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        September 7, 2022